internal_revenue_service department of the treasury uniform issue list no contact person washington dc telephone number in reference to date t ep ra t1 au sec_30 attn dear this is in response to a letter dated date as supplemented by additional correspondence dated date and date in which your authorized representative requested rulings on your behalf under sec_414 of the internal_revenue_code the code you submitted the following facts and representations in support of your request home a and home b the homes are non-profit membership corporations which are entitled to participate in a group exemption from tax under code sec_501 by reason of sec_501 as entities listed in the directory of the church home a is a nursing home and intermediate care provider home b is an assisted living retirement community the homes are operated by the congregation the congregation is organized under the auspices of and shares convictions with the church the congregation also listed in the church’s directory is an integral part of the church by virtue of the health care ministries it performs pursuant to the central beliefs and tenets of the church the congregation sponsors the homes in that it provides funding congregation members are required to hold the homes’ corporate officer positions and the congregation’s governing body appoints home a’s and home b’s boards of directors in accordance with their articles of incorporation homes a and b are operated as homes for the aged in accordance with the church’s tradition of charitable works providing the elderly with all appropriate residential care intermediate and skilled levels of nursing care and all services for their welfare as their spiritual and corporal part of the church’s apostolic mission and service by testifying to the transcendental spiritual beliefs concerning life suffering and death providing humble service to humanity particularly to the poor striving for medical competence and leadership and maintaining fidelity to the teachings of the church while ministering to the needs of the whole person needs may suggest the homes achieve an integral the plan is a defined_benefit_plan sponsored and maintained by home a home b is a participating employer under the plan the plan was originally effective date and has been amended to comply with the tax_reform_act_of_1986 and subsequent legislation the plan received a determination_letter dated date that it qualified under code sec_401 one or more members of the congregation are appointed by home a’s board_of directors to serve as trustee and plan_administrator of the plan upon the issuance of a favorable ruling the plan will be amended to provide that the congregation members as selected by home a’s board will serve on a committee the principal function or purpose of which is to administer the plan specifically sec_1 will be amended to define the plan_administrator as the named fiduciary or the one or more persons appointed by and serving at the pleasure of the named fiduciary to administer the plan each such person must be a member of the congregation and the sole purpose or function of the plan_administrator will be to administer the plan sec_1 as amended further defines named fiduciary to mean one or more persons having fiduciary responsibility for the management and control of plan assets this section provides that such persons must be the board_of directors as nominated and elected by the congregation based on the above facts and representations you request a ruling that as of its inception on date the plan satisfies the requirements of code sec_414 and constitutes a church_plan thereunder to qualify under code sec_401 an employees’ plan nmust meet certain requirements including the minimum participation rules under sec_410 and the minimum vesting requirements under sec_411 a qualified_plan may be subject_to an excise_tax under sec_4971 if it does not comply with minimum fimding standards under sec_412 a church_plan described in sec_414 however is excepted from these requirements unless an election is made in accordance with sec_410 see sec_410 b a b h and a further church plans not filing a d election are not subject_to form_5500 annual return report of employee_benefit_plan series filing_requirements cade sec_414 e generally defines a church_plan as a plan established and maintained for its employee or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 code sec_414 provides that a plan will be treated as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches code sec_414 provides that an employee of a church_or_convention_or_association_of_churches shall include an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches code sec_414 provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b code sec_414 provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches code sec_414 a provides that if a plan established or maintained for its employees by a church_or_convention_or_association_of_churches which is exempt from tax under sec_501 fails to satisfy one or more of the requirements of sec_414 and corrects the failure within the correction_period the plan is deemed to meet the requirements of sec_414 for the year in which correction was made and all prior years in order for an organization that is not itself'a church_or_convention_or_association_of_churches to have a church_plan under cade sec_414 that organization must establish that its employees ate employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 employees of any organization maintaining a plan are considered to be a church_employee if the organization is exempt from tax under sec_501 is controlled by or associated with a church_or_convention_or_association_of_churches and provides for administration or fimding of the plan by an organization described in sec_414 in this case the congregation has established home a and home b in furtherance of its health care ministries undertaken pursuant to the central beliefs and tenets of the church as indicated above the homes provide residential facilities and where necessary custodial and nursing care for of the aged achieving an integral part of the church’s apostolic mission by adhering to and imparting the spiritual beliefs of the church concerning life sickness suffering and death and providing this type of service particularly for the poor the congregation and the homes are associated with the church as evidenced by their listings in the church directory the service has determined that any organization listed in the church’s directory is an organization described in sec_501 and exempt from tax under sec_501 also any organization that is listed in the church’s directory shares common religious bonds and convictions with the church and is associated with the church within the meaning of code sec_414 and sec_414 e as a whole are congregation members and are appointed by the congregation’s governing body in addition all of the members of the boards of directors of homes a and b ifan organization is exempt from tax under code sec_501 and is controlled by or associated with a church_or_convention_or_association_of_churches by virtue of sharing common religious bonds and convictions then that organization's employees are deemed to be church employees accordingly since homes a and b are associated with the church the employees of homes a and b are deemed to be employees of the church under sec_414 e b conversely the church is deemed to be the employer of the homes’ employees under sec_414 having established that the employees of homes a and b are considered church employees the remaining issue is whether the plan is administered by a committee that is controlled by or associated with a church or and association or convention of churches the principal function or purpose of which is the administration or funding of a plan as required by sec_414 sec_1 of the plan will be amended to establish a plan_administrator or members of the congregation who comprise the plan_administrator which will be whose sole function will be to administer the plan the board_of directors of home a is responsible for selecting the member responsible for the administration of the plan the plan_administrator is controlled by home a since home a is a 501_c_3_organization that shares common religious bonds and convictions with the church and is listed in the directory of the church the plan_administrator qualifies as an organization described in code sec_414 because it is controlled by or associated with the church through home a and its principal purpose or function will be the administration of the plan maintained for church employees although the plan failed to be administered by a committee the principal purpose or function of which is to administer the plan the plan will be amended to provide for such a committee the plan_administrator applicable correction_period accordingly pursuant to the authority of code sec_414 we conclude since its inception on date as of the time the correction is made after the issuance of this ruling this correction will be made within the is a church_plan under sec_414 and is deemed to be a church_plan that the plan this letter expresses no opinion as to whether the plan satisfies the requirements for qualification under code sec_401 the determination as to whether a plan is qualified go under sec_401 is within the programs division jurisdiction of the manager employee_plans determinations and the appropriate area office of the employee_plans examination this ruling is directed only to the taxpayer who requested it code sec_61 k provides that it may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours john swieca manager employee_plans technical group tax_exempt_and_government_entities_division enclosures copy of letter_ruling copy of deleted letter_ruling notice cc bij
